DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot in view of new grounds of rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 5-10, 13-20, 22-27 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Seo et al. (US 2020/0045569, filed in IDS) in view of Huang et al. (US 2020/0007292, filed in IDS).
Regarding Claim 1, Seo teaches a method for wireless communications at a user equipment (UE), comprising:
receiving a configuration for carrier aggregation communications comprising an indication of intra-band carrier aggregation on a plurality of cells ([0187] if a UE is configured for single cell operation or for operation with carrier aggregation in the same frequency band; ii) if the UE monitors PDCCH candidates in overlapping PDCCH monitoring occasions in multiple CORESETs that have same or different QCL properties (for example, QCL-TypeD properties) on active DL BWP(s) of one or more cells);
determining, from the indication and a predetermined relationship rule for assuming that signals across the plurality of cells are spatially quasi co-located based at least in part on the signals being associated with a common synchronization signal block ([0290] Referring to FIG. 16, a first CSI-RS located in a first CORESET 161 of a first cell and a second CSI-RS located in a second CORESET of a second cell may be associated with the same SSB. In this case, the two CSI-RSs may be assumed to have the same QCL-TypeD properties), that a first reference signal sourced by a first synchronization signal block from a first cell of the plurality of cells and a second reference signal from a second cell of the plurality of cells are spatially quasi co-located ([0290] Referring to FIG. 16, a first CSI-RS located in a first CORESET 161 of a first cell and a second CSI-RS located in a second CORESET of a second cell may be associated with the same SSB. In this case, the two CSI-RSs may be assumed to have the same QCL-TypeD properties; [0281] if TCI states of different CORESETs overlapped in the time domain are configured to be CSI-RS #5 and CSI-RS #6, respectively; type D QCL reference of the CSI-RS #5 is SSB #4 in the RRC signaling related to the QCL combination of the network; and the type D QCL reference of the CSI-RS #6 is the same as SSB #4, monitoring of each CORESET may be performed without applying the priority rule to the corresponding overlapped region; [0187] i) if a UE is configured for single cell operation or for operation with carrier aggregation in the same frequency band, ii) if the UE monitors PDCCH candidates in overlapping PDCCH monitoring occasions in multiple CORESETs that have same or different QCL properties (for example, QCL-TypeD properties) on active DL BWP(s) of one or more cells, the UE may monitor the PDCCH only in the CORESET on the active DL BWP of a cell with the lowest index among one or more cells).
	However, Seo does not teach receiving the first and second reference signals from the plurality of cells based at least in part on the determining that the first and second reference signals are spatially quasi co-located.
	In an analogous art, Huang teaches receiving the first and second reference signals from the plurality of cells based at least in part on the determining that the first and second reference signals are spatially quasi co-located ([0161] the UE understands that a base station transmit beam of a CSI-RS on a CC2 is also used to send a CSI-RS (or a DMRS) on a CC1, so that the UE receives a signal of an antenna port of the CC1 by using a receive beam the same as a receive beam used to receive, on the CC2, a CSI-RS port for beam management).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Huang’s method with Seo’s method so that UE can receive the reference signals with QCL relations more efficiently in cells of carrier aggregation, and the latency in receiving beam management can be improved.

Regarding Claim 2, the combination of Seo and Huang, specifically Seo teaches identifying that the first synchronization signal block and one or more other synchronization signal blocks each have a same synchronization signal block index, wherein the predetermined relationship rule comprises that signals across the plurality of cells are spatially quasi co-located based on the signals having the same synchronization signal block index ([0281] if TCI states of different CORESETs overlapped in the time domain are configured to be CSI-RS #5 and CSI-RS #6, respectively; type D QCL reference of the CSI-RS #5 is SSB #4 in the RRC signaling related to the QCL combination of the network; and the type D QCL reference of the CSI-RS #6 is the same as SSB #4, monitoring of each CORESET may be performed without applying the priority rule to the corresponding overlapped region; [0290] Referring to FIG. 16, a first CSI-RS located in a first CORESET 161 of a first cell and a second CSI-RS located in a second CORESET of a second cell may be associated with the same SSB. In this case, the two CSI-RSs may be assumed to have the same QCL-TypeD properties).

Regarding Claim 3, the combination of Seo and Huang, specifically Seo teaches receiving a cross-carrier indication that indicates that the first synchronization signal block is the common synchronization signal block across the plurality of cells ([0290] Referring to FIG. 16, a first CSI-RS located in a first CORESET 161 of a first cell and a second CSI-RS located in a second CORESET of a second cell may be associated with the same SSB. In this case, the two CSI-RSs may be assumed to have the same QCL-TypeD properties; [0281] if TCI states of different CORESETs overlapped in the time domain are configured to be CSI-RS #5 and CSI-RS #6, respectively; type D QCL reference of the CSI-RS #5 is SSB #4 in the RRC signaling related to the QCL combination of the network; and the type D QCL reference of the CSI-RS #6 is the same as SSB #4, monitoring of each CORESET may be performed without applying the priority rule to the corresponding overlapped region).

Regarding Claim 5, the combination of Seo and Huang, specifically Seo teaches the first synchronization signal block is common across the plurality of cells ([0290] Referring to FIG. 16, a first CSI-RS located in a first CORESET 161 of a first cell and a second CSI-RS located in a second CORESET of a second cell may be associated with the same SSB. In this case, the two CSI-RSs may be assumed to have the same QCL-TypeD properties).

Regarding Claim 6, the combination of Seo and Huang, specifically Seo teaches the predetermined relationship rule comprises that signals are spatially quasi co-located with at least one of the signals from a particular cell of the plurality of cells based on a characteristic of the particular cell ([0006] The method where selecting the at least one CORESET includes: selecting, among the plurality of CORESETs, a CORESET that corresponds to a CSS having a lowest index, from a cell that has a smallest cell index and that contains the CSS. The method where the first CORESET and the second CORESET are assumed by the UE to have same quasi co location (QCL) properties. The method where the QCL properties are related to a spatial receive (RX) parameter).

Regarding Claim 7, the combination of Seo and Huang, specifically Seo teaches the characteristic of the particular cell is that the particular cell is a primary cell, a primary secondary cell, or a cell with a smallest serving index within an intra-band carrier aggregation ([0006] The method where selecting the at least one CORESET includes: selecting, among the plurality of CORESETs, a CORESET that corresponds to a CSS having a lowest index, from a cell that has a smallest cell index and that contains the CSS. The method where the first CORESET and the second CORESET are assumed by the UE to have same quasi co location (QCL) properties. The method where the QCL properties are related to a spatial receive (RX) parameter).

Regarding Claim 8, Seo does not teach receiving the first and second reference signals during a period of time during which the first and second reference signals are actually spatially quasi co-located; and selecting at least one of the first or second reference signal during the period of time, wherein the predetermined relationship rule is that signals are spatially quasi co-located with the selected at least one signal.
In an analogous art, Huang teaches receiving the first and second reference signals during a period of time during which the first and second reference signals are actually spatially quasi co-located ([0161] the UE understands that a base station transmit beam of a CSI-RS on a CC2 is also used to send a CSI-RS (or a DMRS) on a CC1, so that the UE receives a signal of an antenna port of the CC1 by using a receive beam the same as a receive beam used to receive, on the CC2, a CSI-RS port for beam management); and
selecting at least one of the first or second reference signal during the period of time, wherein the predetermined relationship rule is that signals are spatially quasi co-located with the selected at least one signal ([0161] the UE understands that a base station transmit beam of a CSI-RS on a CC2 is also used to send a CSI-RS (or a DMRS) on a CC1, so that the UE receives a signal of an antenna port of the CC1 by using a receive beam the same as a receive beam used to receive, on the CC2, a CSI-RS port for beam management).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Huang’s method with Seo’s method so that UE can receive the reference signals with QCL relations more efficiently in cells of carrier aggregation, and the latency in receiving beam management can be improved.

Regarding Claim 9, the combination of Seo and Huang, specifically Seo teaches monitoring for one or more synchronization signal blocks from the first cell of the plurality of cells based at least in part on the predetermined relationship rule ([0268] Here, the UE may receive the CSI-RS and/or SSB resources simultaneously by using a single space region reception filter (RX beam) or by using multiple space region reception filters); and wherein the receiving the first and second reference signals from the plurality of cells ([0290] Referring to FIG. 16, a first CSI-RS located in a first CORESET 161 of a first cell and a second CSI-RS located in a second CORESET of a second cell may be associated with the same SSB. In this case, the two CSI-RSs may be assumed to have the same QCL-TypeD properties) comprises:
receiving the first synchronization signal block ([0268] SSB) based at least in part on monitoring for the one or more synchronization signal blocks ([0268] Here, the UE may receive the CSI-RS and/or SSB resources simultaneously by using a single space region reception filter (RX beam) or by using multiple space region reception filters); and
receiving the second reference signal ([0281] CSI-RS #6) from the second cell of the plurality of cells based at least in part on the predetermined relationship rule and the monitoring for the synchronization signal blocks ([0281] if TCI states of different CORESETs overlapped in the time domain are configured to be CSI-RS #5 and CSI-RS #6, respectively; type D QCL reference of the CSI-RS #5 is SSB #4 in the RRC signaling related to the QCL combination of the network; and the type D QCL reference of the CSI-RS #6 is the same as SSB #4, monitoring of each CORESET may be performed without applying the priority rule to the corresponding overlapped region (for example, without performing monitoring skip for a CORESET with lower priority). The UE may derive a type D QCL relationship among TCI states configured for individual CORESETs based on the report of the UE and/or QCL-related signaling of the network).
Regarding Claim 10, the combination of Seo and Huang, specifically Seo teaches the first and second reference signals comprise channel state information reference signals, a tracking reference signals, or a combination thereof ([0290] Referring to FIG. 16, a first CSI-RS located in a first CORESET 161 of a first cell and a second CSI-RS located in a second CORESET of a second cell may be associated with the same SSB. In this case, the two CSI-RSs may be assumed to have the same QCL-TypeD properties).

Regarding Claim 13, Seo teaches a method for wireless communications at a base station, comprising:
transmitting, to a user equipment (UE), a carrier aggregation configuration for communications comprising an indication of intra-band carrier aggregation on a plurality of cells ([0187] if a UE is configured for single cell operation or for operation with carrier aggregation in the same frequency band; ii) if the UE monitors PDCCH candidates in overlapping PDCCH monitoring occasions in multiple CORESETs that have same or different QCL properties (for example, QCL-TypeD properties) on active DL BWP(s) of one or more cells; [0290] Referring to FIG. 16, a first CSI-RS located in a first CORESET 161 of a first cell and a second CSI-RS located in a second CORESET of a second cell may be associated with the same SSB); and
transmitting a first reference signal sourced by a first synchronization signal block from a first cell of the plurality of cells and a second reference signal from a second cell of the plurality of cells to the UE ([0290] Referring to FIG. 16, a first CSI-RS located in a first CORESET 161 of a first cell and a second CSI-RS located in a second CORESET of a second cell may be associated with the same SSB) in accordance with a predetermined relationship rule for assuming that signals across a plurality of cells are spatially quasi co-located based at least in part on the signals being associated with a common synchronization signal block ([0290] Referring to FIG. 16, a first CSI-RS located in a first CORESET 161 of a first cell and a second CSI-RS located in a second CORESET of a second cell may be associated with the same SSB. In this case, the two CSI-RSs may be assumed to have the same QCL-TypeD properties) and the indication of intra-band carrier aggregation on the plurality of cells ([0187] if a UE is configured for single cell operation or for operation with carrier aggregation in the same frequency band) such that the UE can receive signals as if the signals are spatially quasi co-located ([0290] Referring to FIG. 16, a first CSI-RS located in a first CORESET 161 of a first cell and a second CSI-RS located in a second CORESET of a second cell may be associated with the same SSB. In this case, the two CSI-RSs may be assumed to have the same QCL-TypeD properties; [0281] if TCI states of different CORESETs overlapped in the time domain are configured to be CSI-RS #5 and CSI-RS #6, respectively; type D QCL reference of the CSI-RS #5 is SSB #4 in the RRC signaling related to the QCL combination of the network; and the type D QCL reference of the CSI-RS #6 is the same as SSB #4, monitoring of each CORESET may be performed without applying the priority rule to the corresponding overlapped region; [0187] i) if a UE is configured for single cell operation or for operation with carrier aggregation in the same frequency band, ii) if the UE monitors PDCCH candidates in overlapping PDCCH monitoring occasions in multiple CORESETs that have same or different QCL properties (for example, QCL-TypeD properties) on active DL BWP(s) of one or more cells, the UE may monitor the PDCCH only in the CORESET on the active DL BWP of a cell with the lowest index among one or more cells).
	However, Seo does not teach UE can receive the first and second reference signals.
	In an analogous art, Huang teaches UE can receive the first and second reference signals ([0161] the UE understands that a base station transmit beam of a CSI-RS on a CC2 is also used to send a CSI-RS (or a DMRS) on a CC1, so that the UE receives a signal of an antenna port of the CC1 by using a receive beam the same as a receive beam used to receive, on the CC2, a CSI-RS port for beam management).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Huang’s method with Seo’s method so that UE can receive the reference signals with QCL relations more efficiently in cells of carrier aggregation, and the latency in receiving beam management can be improved.

Regarding Claim 14, the combination of Seo and Huang, specifically Seo teaches the transmitting the signals comprises: transmitting the first synchronization signal block having a first spatial quasi co-location ([0097] In NR, a plurality of synchronization signal blocks (SSBs) may be transmitted at different times, respectively, and the SSB may be used for performing initial access; [0112] TCI-State information element. TABLE 5 QCL-Info … SSB); and
transmitting the second reference signal sourced by a second synchronization signal block having a second spatial quasi co-location ([0190] when a CSI-RS originates from an SSB, the QCL-TypeD for the SSB and QCL-TypeD for the CSI-RS (or TRS) may be regarded as being different from each other).

Regarding Claim 15, the combination of Seo and Huang, specifically Seo teaches the carrier aggregation configuration for communications on the plurality of cells comprises an intra-band carrier aggregation configuration ([0187] if a UE is configured for single cell operation or for operation with carrier aggregation in the same frequency band; ii) if the UE monitors PDCCH candidates in overlapping PDCCH monitoring occasions in multiple CORESETs that have same or different QCL properties (for example, QCL-TypeD properties) on active DL BWP(s) of one or more cells).

Regarding Claim 16, the combination of Seo and Huang, specifically Seo teaches configuring signals across cells within the carrier aggregation such that the signals are spatially quasi co-located with a common synchronization signal block across the plurality of cells, wherein the first synchronization signal block is the common synchronization signal block ([0290] Referring to FIG. 16, a first CSI-RS located in a first CORESET 161 of a first cell and a second CSI-RS located in a second CORESET of a second cell may be associated with the same SSB. In this case, the two CSI-RSs may be assumed to have the same QCL-TypeD properties; [0281] if TCI states of different CORESETs overlapped in the time domain are configured to be CSI-RS #5 and CSI-RS #6, respectively; type D QCL reference of the CSI-RS #5 is SSB #4 in the RRC signaling related to the QCL combination of the network; and the type D QCL reference of the CSI-RS #6 is the same as SSB #4, monitoring of each CORESET may be performed without applying the priority rule to the corresponding overlapped region).
Regarding Claim 17, the combination of Seo and Huang, specifically Seo teaches transmitting the first and second reference signals during a period of time during which the first and second reference signals are actually spatially quasi co-located ([0290] Referring to FIG. 16, a first CSI-RS located in a first CORESET 161 of a first cell and a second CSI-RS located in a second CORESET of a second cell may be associated with the same SSB. In this case, the two CSI-RSs may be assumed to have the same QCL-TypeD properties; [0281] if TCI states of different CORESETs overlapped in the time domain are configured to be CSI-RS #5 and CSI-RS #6, respectively; type D QCL reference of the CSI-RS #5 is SSB #4 in the RRC signaling related to the QCL combination of the network; and the type D QCL reference of the CSI-RS #6 is the same as SSB #4, monitoring of each CORESET may be performed without applying the priority rule to the corresponding overlapped region; [0187] i) if a UE is configured for single cell operation or for operation with carrier aggregation in the same frequency band, ii) if the UE monitors PDCCH candidates in overlapping PDCCH monitoring occasions in multiple CORESETs that have same or different QCL properties (for example, QCL-TypeD properties) on active DL BWP(s) of one or more cells, the UE may monitor the PDCCH only in the CORESET on the active DL BWP of a cell with the lowest index among one or more cells).

Regarding Claim 18, the claim is interpreted and rejected for the same reason as set forth in Claim 1.
Regarding Claim 19, the claim is interpreted and rejected for the same reason as set forth in Claim 2.
Regarding Claim 20, the claim is interpreted and rejected for the same reason as set forth in Claim 3.
Regarding Claim 22, the claim is interpreted and rejected for the same reason as set forth in Claim 5.
Regarding Claim 23, the claim is interpreted and rejected for the same reason as set forth in Claim 6.
Regarding Claim 24, the claim is interpreted and rejected for the same reason as set forth in Claim 7.
Regarding Claim 25, the claim is interpreted and rejected for the same reason as set forth in Claim 8.
Regarding Claim 26, the claim is interpreted and rejected for the same reason as set forth in Claim 9.
Regarding Claim 27, the claim is interpreted and rejected for the same reason as set forth in Claim 10.
Regarding Claim 30, the claim is interpreted and rejected for the same reason as set forth in Claim 13.

Claims 11 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Seo et al. in view of Huang et al. and Guan et al. (US 2020/0177265).
Regarding Claim 11, the combination of Seo and Huang does not teach the predetermined relationship rule comprises that synchronization signal blocks and reference signals sourced by the synchronization signal blocks are spatially quasi co-located even when the synchronization signal block and the reference signals sourced by the synchronization signal block are not actually quasi co-located.
In an analogous art, Guan teaches the predetermined relationship rule comprises that synchronization signal blocks and reference signals sourced by the synchronization signal blocks are spatially quasi co-located even when the synchronization signal block and the reference signals sourced by the synchronization signal block are not actually quasi co-located ([0173] the network device may not preconfigure a frequency resource group that has an assumed QCL relationship, but a terminal device configures a frequency resource group, determines, based on measurement on a downlink signal, whether the assumption of the frequency resource group is true, and then reports indication information of the configured frequency resource group to the network device. In this case, it is determined that a plurality of frequency resources in the configured frequency resource group have a QCL relationship).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Guan’s method with Seo’s method so that a more accurate detection and determination of the QCL can be performed by the UE. Thus, power saving at the UE can be achieved.

Regarding Claim 28, the claim is interpreted and rejected for the same reason as set forth in Claim 11.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lee et al. (US 2021/0111846) teaches method for transmitting and receiving CSI-RS.
Zhu et al. (US 2021/0058130) teaches method of monitoring CSI-RS quasi co-located with the TCI of configured PDCCH.
Kim et al. (US 2021/0195457) teaches method for improving measurement performance.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YU-WEN CHANG whose telephone number is (408)918-7645. The examiner can normally be reached M-F 8:00am-5:00pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 571-272-7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Y.C./Examiner, Art Unit 2413                 

/UN C CHO/Supervisory Patent Examiner, Art Unit 2413